Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered May 31, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *515not against the weight of the evidence. Factual issues were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). The court’s denial of defendant’s day-of-trial request for a continuance for the substitution of retained counsel was a proper exercise of discretion (People v Arroyave, 49 NY2d 264). The challenged portions of the People’s summation do not warrant reversal (see, People v Galloway, 54 NY2d 396). We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.